PLEDGE AGREEMENT
 
THIS PLEDGE AGREEMENT is dated as of May 24, 2011 (“Agreement”), between the
pledgors listed on Schedule A of this Agreement (the “Pledgors”), the Purchasers
(defined below), and the purchaser representative named on the signature page
hereof (“Purchaser Representative”).


Recitals


A.
Pursuant to that certain Note and Warrant Purchase Agreement (the “Purchase
Agreement”) dated as of the date hereof between Webxu, Inc., a Delaware
corporation (the “Company”), and the purchasers named therein (the
“Purchasers”), Purchasers have agreed to make a loan to the Company evidenced by
the Secured Promissory Notes issued by the Company in the aggregate principal
amount of $750,000 (the “Notes”).  As provided in the Purchase Agreement,
Purchasers’ Representative has been designated as the representative of the
Purchasers.



B.
The Pledgors are the record and beneficial owners of shares of common stock of
the Company, among such holdings the 10,000,000 shares of Common Stock $0.001
par value, to be pledged to the Purchasers as security in connection with the
loan transaction under the Purchase Agreement (the “Pledged Shares”).



C.
In order to induce Purchasers to make the loan as provided for in the Purchase
Agreement, the Pledgors have agreed to pledge the Pledged Shares to Purchasers’
Representative (as agent for Purchasers) and to grant Purchasers’ Representative
(as agent for Purchasers) the right to purchase the Pledged Shares in accordance
herewith.



Agreement


In consideration of the premises and mutual covenants herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1.           Pledge.  Pledgor hereby pledges to Purchasers’ Representative (as
agent for Purchasers), and grants to Purchasers’ Representative (as agent for
Purchasers) a first priority security interest in, the Pledged Shares and the
certificates representing the Pledged Shares, as security for payment by the
Company of the Notes issued by the Company.  All certificates evidencing the
Pledged Shares shall be delivered to and held by Purchasers’ Representative (as
agent for Purchasers) pursuant hereto.  The Pledgor will notify the Company to
add a notation to the stock registry book of the Company, containing a notation
stating that the Pledged Shares have been pledged in favor of the Purchasers’
Representative, and will cause to be delivered to the Purchasers’ Representative
a certificate signed by the Secretary of the board of directors of the Company
indicating that such pledge has been registered as provided herein and that the
Secretary is aware of the contents of this Agreement.


2.           Defaults and Remedies.


(a)            If an Event of Default as defined in the Notes has occurred, and
such default is not cured within 15 days after written notice from Purchasers’
Representative to the Company and the Pledgors (a “Default Event”), Purchasers’
Representative is hereby authorized and empowered to transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Shares, to sell in one or more sales after thirty (30) days' notice of the time
and place of any public sale or of the time at which a private sale is to take
place (which notice Pledgor agrees is commercially reasonable) the whole or any
part of the Pledged Shares and to otherwise act with respect to the Pledged
Shares as though Purchasers’ Representative was the outright owner thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Any sale shall be made at a public or private sale at Purchasers’
Representative's place of business, or at any place to be named in the notice of
sale, either for cash or upon credit or for future delivery at such price as
Purchasers’ Representative may deem fair, and Purchasers’ Representative (as
agent for Purchasers) may be the purchaser of the whole or any part of the
Pledged Shares so sold. Each sale shall be made to the highest bidder, but
Purchasers’ Representative reserves the right to reject any and all bids at such
sale that, in its discretion, it shall deem inadequate.


(c)           Immediately upon exercise of Purchasers’ Representative’s remedy
under this Section 2, the Notes shall irrevocably be deemed cancelled and paid
as to the amount of the proceeds from any such sale.


(d)           Upon sale of the Pledged Shares in accordance with this Section 2,
and upon satisfaction of the all amounts then due and payable under the Notes,
the Purchaser Representative shall release any remaining Pledged Shares in
certificated form or any proceeds in excess of the Obligations (as defined in
the Notes) to the respective Pledgors and within five (5) business days
thereafter.


3.           Proxy; Voting.  The appointment of Purchasers’ Representative as
proxy and attorney-in-fact shall include the right to exercise all other rights,
powers, privileges and remedies to which a holder of the Pledged Shares would be
entitled (including giving or withholding written consents of stockholders,
calling special meetings of stockholders and voting at such meetings), provided,
however, that as long as there are no Events of Default, the Purchasers’
Representative will vote according to the written instructions of the respective
Pledgor.  Notwithstanding the forgoing, if the Purchasers’ Representative has
not voted within 24 hours of the required vote with respect to written consents
or is not present at the meeting, then Matt Hill is hereby authorized to vote
according to the directions of each Pledgor as to the specific vote.  Such proxy
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Shares on the record books of the
Company) by any person.  Notwithstanding the foregoing, Purchasers’
Representative shall not have any duty to exercise any such right or to preserve
the same and shall not be liable for any failure to do so or for any delay in
doing so.


4.           Power of Attorney.  Upon the occurrence of a Default Event, by
virtue of this Section 4 and without any further action on the part of Pledgors,
the Pledgors irrevocably appoint the Purchasers’ Representative as the Pledgor’s
special attorney-in-fact, with full authority in the place and stead of the
Pledgor and in the name of the Pledgor or otherwise, from time to time in the
Purchasers’ Representative’s discretion, to take any action and to execute any
instrument that the Purchasers’ Representative may deem necessary or advisable
to accomplish the purposes of this Agreement, including, without limitation:


(a)           to ask for, demand, collect, sue for, recover, compromise, receive
and give acquaintance and receipts for moneys due and to become due under or in
respect of any of the Pledged Shares,


(b)           to receive, endorse and collect any drafts or other instruments
and documents in connection with clause (a) above, and


(c)           to file any claims or take any action or institute any proceedings
that the Purchasers’ Representative may deem necessary or desirable to enforce
compliance with the rights of the Purchasers’ Representative with respect to any
of the Pledged Shares.


 
2

--------------------------------------------------------------------------------

 


5.           Indemnity and Expenses.


(a)           The Pledgors agree to pay on demand all reasonable and documented
out-of-pocket costs and expenses of the Purchasers’ Representative in connection
with the enforcement of this Agreement and any proceeding ancillary thereto
(including, without limitation, the reasonable and documented fees and expenses
of counsel for the Purchasers’ Representative).
 
(b)           Each of the Pledgors agree to indemnify and hold harmless the
Purchasers’ Representative, and each of its affiliates and their officers,
directors, employees, agents and advisors (each, a “Purchaser Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable and documented fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Purchaser Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
litigation or proceeding or preparation of a defense in connection therewith)
actions of such Pledgor under this Agreement, any of the transactions
contemplated herein, except to the extent such claim, damage, loss, liability or
expense results from the Purchaser Indemnified Party’s gross negligence or
willful misconduct.

 
7.           Termination.  This Pledge Agreement and the pledge of the Pledged
Shares to Purchasers’ Representative and all rights held by it with respect to
the Pledged Shares shall terminate upon payment in full of the
Notes.  Immediately following the Termination, Purchasers’ Representative shall
deliver the Pledged Shares to Pledgors, free and clear of the liens hereof, and
all of Pledgor's obligations hereunder shall terminate at such time.


8.           Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand, claim
or other communication hereunder will be deemed duly given (a) upon delivery, if
delivered personally to the recipient or (b) upon the first business day after
the date sent, if sent to the intended recipient by reputable express courier
service (charges prepaid) and addressed to the intended recipient as set forth
below:
 
If to a Pledgor or Pledgors, to the respective addresses indicated on Schedule
A.


If to Purchasers’ Representative, to the address specified on the signature
pages hereto.


Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient.  Any party hereto may change the
address (or add new parties and their addresses) to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties hereto notice in the manner set forth in this Section
8.


9.           Successors and Assigns. This Agreement and all obligations of the
Pledgors hereunder shall be binding upon the successors and assigns of Pledgors
and shall, together with the rights and remedies of Purchasers’ Representative
hereunder, inure to the benefit of Purchasers’ Representative and its successors
and assigns; provided, that except as specifically provided in this Agreement
Purchasers’ Representative may not assign, sell, hypothecate or otherwise
transfer any interest in or rights under this Agreement or in the Pledged
Shares.


10.         Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
11.         Complete Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes and preempts any prior drafts, understandings, agreements or
representations by or among the parties written or oral, which may have related
to the subject matter hereof in any way.


12.         Further Instruments.  At any time and from time to time, the
Pledgors shall promptly execute and deliver further instruments and documents,
and take all further action, that may be necessary or that the Purchasers’
Representative may reasonably request, in order to perfect and protect the
security interest granted hereby, or to enable the Purchasers’ Representative to
exercise its rights and remedies hereunder.
 
13.         Governing Law.  This Agreement will be governed by and construed in
accordance with the domestic laws of the State of California, without giving
effect to the choice of law provisions thereof.


14.         Amendment and Waiver.  The provisions of this Agreement may be
amended and waived only with the prior written consent of each of the Pledgors
and the Purchasers’ Representative, and no course of conduct or failure or delay
in enforcing the provisions of this Agreement will affect the validity, binding
effect or enforceability of this Agreement or any provision hereof.


15.         Severability; Reformation.  If any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue to full force and effect
without said provision; provided that no such severability shall be effective if
it materially changes the economic benefit of this Agreement to any party.


 [Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Pledgors, Purchasers’ Representative, the Company and the
Purchasers have each executed and delivered this Pledge Agreement as of the date
first set forth above.


PLEDGORS:


RTW HOLDINGS, LLC
   
By:
/s/ Rhett McNulty
   
Name:
Rhett McNulty
   
Title:
     
SUNLIGHT VENTURES, LLC
   
/s/ Matthew Hill
Matthew Hill
Title:
 



/s/ Jeffrey Aaronson
Jeffrey Aaronson, an individual
 
/s/ Krishnan Ramaswami
Krishnan Ramaswami, an individual



COMPANY:
WEBXU, INC.
       
By:
/s/ Matt Hill
   
 Matt Hill
   
 Chief Executive Officer

 
 
5

--------------------------------------------------------------------------------

 
 
PURCHASERS’ REPRESENTATIVE:


By:
/s/ Amy Atkinson
   
Name:
Amy Atkinson
   
Title:
 



Address for Notices:
         
Telephone:
     
Facsimile:
     
E-mail:
 

 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PLEDGED SHARES
 
Pledgor and Address
 
Pledged Shares (common stock)
     
RTW HOLDINGS, LLC
 
1,500,000
     
Address: _____________________________________
         
____________________________________________
         
____________________________________________
         
SUNLIGHT VENTURES, LLC
 
8,000,000
     
Address: _____________________________________
         
____________________________________________
         
____________________________________________
         
Jeffrey Aaronson
 
250,000
     
Address: _____________________________________
         
____________________________________________
         
____________________________________________
         
Krishnan Ramaswami
 
250,000
     
Address: _____________________________________
         
____________________________________________
         
____________________________________________
         
Total Pledged Shares:        
10,000,000



 
7

--------------------------------------------------------------------------------

 